              Case 1:19-cv-01584-SKO Document 10 Filed 04/15/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-CV-01584
     Leon Johnson,                                     )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 13, 2020 to May 13, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   LETTER BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
26   Court for any inconvenience this may cause.
27
                                            Respectfully submitted,
28



                                                   1
                Case 1:19-cv-01584-SKO Document 10 Filed 04/15/20 Page 2 of 2


     Dated: April 10, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW
 1
 2
                                         By: /s/ Jonathan Omar Pena
 3                                          JONATHAN OMAR PENA
                                            Attorneys for Plaintiff
 4
 5
 6   Dated: April 10, 2020                  MCGREGOR W. SCOTT
 7                                          United States Attorney
                                            DEBORAH LEE STACHEL
 8                                          Regional Chief Counsel, Region IX
                                            Social Security Administration
 9
10
                                         By: */s/ Margaret Lehrkind
11                                          Margaret Lehrkind
                                            Special Assistant United States Attorney
12                                          Attorneys for Defendant
13                                          (*As authorized by email on April 10, 2020)

14                                                 ORDER
15            Pursuant to the parties’ above stipulation, (Doc. 9), for good cause shown, Plaintiff shall
16
     serve Defendant with his letter brief by no later than May 13, 2020. All other deadlines in the
17
     scheduling order, (Doc. 5), are modified accordingly.
18
19
20   IT IS SO ORDERED.
21
22
     Dated:     April 14, 2020                                     /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                   2
